IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00093-CR

MAURICE WAYNE BULLOCKS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                     From the County Court at Law No. 1
                            Brazos County, Texas
                     Trial Court No. 10-05527-CRM-CCL1


                         MEMORANDUM OPINION


      Maurice Wayne Bullocks appealed his conviction for driving while intoxicated, a

second offense.   A motion to dismiss the appeal has now been filed.        Bullocks

personally signed the motion to dismiss.

      Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                           TOM GRAY
                                           Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 13, 2011
Do not publish
[CR25]




Bullocks v. State                            Page 2